ROWLEY, Judge,
dissenting:
I dissent.
My review of the record convinces me that the evidence is sufficient to support the jury’s verdict.
First, I note that Gibbs testified that the reason he decided to proceed with the prosecution, in spite of having agreed to drop the charges in exchange for the payment of $1,600.00, was that he was having a “hard time” at work and the union was “playing around with the money that they promised.” (N.T. 140). I find no support in the record *423for the proposition that Penn Radio “prevailed upon” Gibbs not to drop the charges.
Secondly, the fact that Gibbs indicated he had initially planned to drop the criminal charges is, in my opinion, immaterial. Gibbs’ intentions are irrelevant. Appellant is the one accused of a crime and it is his intent that is on trial. The evidence shows that criminal charges were pending against appellant’s clients and that appellant paid Gibbs with the intention that he drop the charges.
Third, it is true that in the various tape recorded conversations which were admitted into evidence appellant did not actually say that the money was being paid to drop the criminal charges. But it should be noted that the taped conversations took place one month after the money was first offered and accepted. However, on the tapes that were made appellant told Gibbs that Gibbs would have to personally talk to the district attorney in order to get the charges dropped. He then told Gibbs exactly what to say. Appellant later told Gibbs that if the district attorney refused to drop the charges and he was subpoenaed, he did not have to appear, although the Sheriff would be sent after him. If he was found, he would have to take the stand. Appellant then advised Gibbs how to change his story and still avoid a charge of perjury.
Finally, even without the tapes the evidence is more than sufficient, in my opinion, to support the verdict. Gibbs testified that on August 21, 1981, appellant gave him $400.00 in exchange for his agreement to drop the criminal charges. (N.T. 132, 133, 2.64). He also testified that appellant told him he would be paid the rest of the money when the charges were dropped. (N.T. 135, 2.63). The majority agrees that Gibbs’ “version” of the incident was that the money was paid for withdrawal of the criminal charges. The question whether Gibbs’ testimony should have been believed because it was not “substantiated” by the tapes raises an issue of credibility. As such, it is, in my opinion, better left to the fact finder. The jury chose to believe Gibbs rather than appellant. Since it is within the sole *424province of the jury to pass upon the credibility of witnesses, Commonwealth v. Davis, 466 Pa. 102, 351 A.2d 642 (1978), I would affirm the judgment of sentence.